643 P.2d 877 (1982)
56 Or.App. 859
STATE of Oregon, Respondent,
v.
Calvin Lloyd MACY, Appellant.
No. 27992; CA A21157.
Court of Appeals of Oregon.
Argued and Submitted January 22, 1982.
Decided April 19, 1982.
*878 Ernest E. Estes, Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was Gary D. Babcock, Public Defender, Salem.
Robert E. Barton, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
Before BUTTLER, P.J., and RICHARDSON and WARDEN, JJ.
PER CURIAM.
The judgment of conviction is affirmed. However, because the trial court imposed the statutory minimum sentence of 25 years pursuant to ORS 163.115(5), the sentence is vacated and the cause remanded for resentencing. State v. Shumway, 291 Or. 153, 630 P.2d 796 (1981).